Tilson, Judge:
The two suits listed in schedule A, hereto attached and made a part hereof, were filed by the plaintiffs seeking to recover certain moneys alleged to have been illegally exacted as customs duties on imported merchandise. Duty was levied on the merchandise at 45 cents per pound and 60 percent ad valorem under paragraph 1213, Tariff Act of 1922, and plaintiffs claim the same to_be properly dutiable at 60 percent ad valorem under paragraph 31 of said act, as finished or partly finished articles in chief value of compounds of cellulose.
Suit 953787-G was filed with the collector of customs at New York on December 18, 1925, but was not forwarded to this court until June 7, 1938, practically •thirteen years later. Suit 955381-G was filed with the collector of customs at New York on February 15, 1928, but was not forwarded to this court until June 20, 1938, approximately ten years later. The official papers contain no explanation of these unwarranted delays.
The record establishes that certain items of the merchandise consist of articles in chief value of artificial silk, similar in all material respects to the merchandise the classification of which was involved in Abstract 37230, and the record therein has been admitted in evidence in this case.
We therefore hold all the merchandise on the invoices covered by these suits which was assessed with duty at 45 cents per pound and 60 percent ad valorem under paragraph 1213 of the Tariff Act of 1922, to be properly dutiable at 60 percent ad valorem under paragraph 31 of said act, as claimed by the plaintiffs.
To the extent indicated the specified claim in said suits is sustained; in all other respects and as to all other merchandise all the claims are overruled. Judgment will be rendered accordingly.